     Case 2:19-cv-00170-WBS-KJN Document 61 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JENNIFER HUH,                                      No. 2:19-cv-00170-WBS-KJN
12                         Plaintiff,
13          v.                                          ORDER
14   MONO COUNTY OFFICE OF                              (ECF No. 59)
     EDUCATION, et al.,
15
                           Defendants.
16

17          Presently before the court is an informal discovery dispute concerning plaintiff’s request

18   for test questions and book materials that defendants’ expert plans on using during plaintiff’s

19   Rule 35 mental examination. (ECF No. 59.) At the informal hearing Catherine J. Roland

20   appeared for plaintiff; Anthony N. DeMaria appeared for defendants. The parties have agreed to

21   the mental examination, and its general parameters, but disagree as to whether plaintiff is entitled

22   to these materials.

23          Defendants’ position is that providing plaintiff with these materials would violate

24   copyright and trademark laws. (Id. at 2.) Defendants cite to the Ethics Code of the American

25   Psychological Association, which instructs psychologists to maintain the “integrity and security

26   of test materials.” (Id.) As a result of this position, defendants state that they are willing to

27   provide plaintiff with the materials if plaintiff designates an expert who is appropriately “licensed

28   and qualified.” (Id.)
                                                        1
     Case 2:19-cv-00170-WBS-KJN Document 61 Filed 06/16/20 Page 2 of 2

 1              Defendants’ position is at odds with Federal Rule of Civil Procedure 26(a)(2)(B)(ii) and

 2   relevant precedent. Rule 26(a)(2)(B)(ii) requires testifying experts to provide a report that

 3   contains the “facts and data considered by the witness in forming [the expert’s opinions.]” As the

 4   Northern District of California held, “The raw data from [plaintiff’s] psychological examination

 5   fall within this category.” Starkey v. McHugh, 2015 WL 6438762, at *2 (N.D. Cal. Oct. 23,

 6   2015). The undersigned agrees with the court in Starkey, and therefore holds that defendants

 7   must produce the raw data—the questions as well as the book materials— to plaintiff’s counsel

 8   after the Rule 35 examination takes place. Regarding defendants’ arguments raising privacy

 9   concerns from the disclosure of these materials, the court orders plaintiff, or defendant if plaintiff

10   produces similar material, to not disseminate, distribute, or publish the materials beyond as

11   reasonably necessary to prosecute this specific case.1

12              Accordingly, it is HEREBY ORDERED that if the Rule 35 examination proceeds, the

13   parties must produce the relevant raw data—the test questions as well as the book materials—

14   with one another in accordance with Rule 26(a)(2)(B). Additionally, the parties shall not

15   disseminate, distribute, or publish the materials beyond as reasonably necessary to prosecute this

16   specific case.

17              IT IS SO ORDERED.

18   Dated: June 15, 2020

19

20
21

22
     /170.huh
23

24

25

26
27
     1
      As discussed in the informal hearing in this matter, the parties are encouraged to stipulate to any
28   additional protections that would facilitate production.
                                                       2
